United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 29, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60181
                          Summary Calendar



SUHAEBAH SUKARI KASIM,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A95 226 555
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Suhaebah Sukari Kasim, a native and citizen of Indonesia,

petitions for review of the final order of the Board of

Immigration Appeals (BIA) affirming the decision of the

Immigration Judge (IJ) denying her application for asylum as

untimely and denying withholding of removal under the Immigration

and Nationality Act.   This court lacks jurisdiction to consider

the BIA’s determination that Kasim filed an untimely asylum




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60181
                                -2-

application and failed to meet an exception for waiving the

deadline.   See 8 U.S.C. § 1158(a)(3).

     The BIA’s affirmance of the IJ’s denial of withholding of

removal is supported by substantial evidence.   See INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992); see also

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     Kasim has not briefed the denial of her claim under the

Convention Against Torture, and that issue is abandoned.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     PETITION DENIED.